931 F.2d 358
Samuel RIDDLE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-5228.
United States Court of Appeals,Sixth Circuit.
Dec. 16, 1988.

Before ENGEL, Chief Judge;  JONES, Circuit Judge;  and EDWARDS, Senior Circuit Judge.


1
Prior report:  6th Cir., 817 F.2d 1238.ORDER


2
The parties hereto having agreed that the issues raised in this appeal have been resolved by the decision of the United States Supreme Court in Pierce v. Underwood, 487 U.S. 552, 108 S.Ct. 2541, 101 L.Ed.2d 490 (1988), and are controlled thereby and having by reason thereof agreed that this appeal should be dismissed,


3
IT IS ORDERED that the appeal is hereby dismissed but without costs to either party, a public question being involved.